805 F.2d 393Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry F. ADKINS, Plaintiff-Appellant.v.Herman BOLDEN, Deputy;  Rockingham County Sheriff'sDepartment, Defendants-Appellees.
No. 86-6707.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 25, 1986.Decided Nov. 20, 1986.

Appeal from the United States District Court for the Middle District of North Carolina at Greensboro.  Frank W. Bullock, Jr., District Judge.  CA-85-1378-C-G
Henry F. Adkins, appellant pro se.
Robert Harrison Sasser, III, Womble, Carlyle, Sandridge & Rice;  Thomas S. Harrington, for appellees.
M.D.N.C.
AFFIRMED.
Before SPROUSE, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Henry F. Adkins, a North Carolina inmate, seeks to appeal the district court's dismissal of his suit for damages pursuant to 42 U.S.C. Sec. 1983.  A review of the record and the district court's opinion accepting the recommendations of the magistrate discloses that Adkins' suit is clearly barred, under Wilson v. Garcia, --- U.S. ---, 53 U.S.L.W. 4481 (Apr. 17, 1985), by the three-year statute of limitations on personal injury actions in North Carolina.  N.C.Gen.Stat. Sec. 1-52(16).  None of the tolling provisions apply in Adkins' case.  This finding does not preclude a habeas corpus proceeding in the district court, if appropriate, after exhaustion of state remedies.


2
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Adkins v. Bolden, C/A No. 85-1378-C-G (M.D.N.C., July 28, 1986).


3
AFFIRMED.